Case: 19-10613      Document: 00515349705         Page: 1    Date Filed: 03/18/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 19-10613                          March 18, 2020
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

GREGORY WIND,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:18-CR-302-1


Before KING, GRAVES, and WILLETT, Circuit Judges.
PER CURIAM: *
       Gregory Wind appeals the 60-month, above-guidelines range sentence he
received upon pleading guilty to using a false document. Wind contends that
(1) his sentence is procedurally unreasonable because the district court failed
to adequately explain its reasons for departing upward and failed to consider
his arguments for a downward departure, and (2) his sentence is substantively
unreasonable. We affirm.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-10613    Document: 00515349705      Page: 2   Date Filed: 03/18/2020


                                 No. 19-10613

      Because Wind “did not object to the district court’s failure to explain the
sentence . . . , plain error review applies.” United States v. Garcia-Bahena, 402
F. App'x 926, 927 (5th Cir. 2010) (citing United States v. Mondragon-Santiago,
564 F.3d 357, 361 (5th Cir. 2009); see also Mondragon-Santiago, 564 F.3d. at
361 (“When a defendant fails to raise a procedural objection below, appellate
review is for plain error only.”). The court recited in detail Wind’s extensive
criminal history, which includes multiple fraud and theft convictions; adopted
the unobjected-to presentence report, which noted that Wind’s undercounted
criminal history might support a nonguidelines sentence; listened to defense
counsel’s and Wind’s arguments for a downward departure; and explained at
length why a 60-month sentence adequately addressed the relevant 18 U.S.C.
§ 3553(a) factors. By imposing a sentence above the guidelines range, the court
implicitly found Wind’s arguments for leniency unpersuasive. See Rita v.
United States, 551 U.S. 338, 358 (2007). We are satisfied that the district court
considered the parties’ arguments and had a reasoned basis for exercising its
sentencing authority. See id. at 356. And the record “makes clear both the
reasons for the sentence and their adequacy as a matter of law.” United States
v. Bonilla, 524 F.3d 647, 659 (5th Cir. 2008).
      Next, we review Wind’s claim that his sentence is substantively
unreasonable for an abuse of discretion. United States v. Key, 599 F.3d 469,
475 (5th Cir. 2010). Wind’s 60-month sentence is substantively reasonable.
See Gall v. United States, 552 U.S. 38, 46, 51 (2007). Contrary to Wind’s
assertion, the district court took his arguments for a downward departure into
account but simply found them unavailing. That Wind disagrees with the
court’s balancing of the § 3553(a) factors is not grounds for vacating his above-
guidelines sentence. See United States v. Malone, 828 F.3d 331, 342 (5th Cir.
2016).



                                       2
Case: 19-10613   Document: 00515349705   Page: 3   Date Filed: 03/18/2020


                          No. 19-10613

 The judgment is AFFIRMED.




                                3